     Case 2:20-cv-01192-SPL-JZB Document 102 Filed 06/15/21 Page 1 of 5




 1    Larry J. Wulkan (Bar No. 021404)
      STINSON LLP
 2    1850 North Central Avenue, Suite 2100
      Phoenix, Arizona 85004-4584
 3    Tel: (602) 212-8511
      Fax: (602) 240-6925
 4    Email: larry.wulkan@stinson.com
 5
      Additional counsel listed on following page
 6    Attorneys for Plaintiffs

 7                                   UNITED STATES DISTRICT COURT

 8                                       DISTRICT OF ARIZONA

 9    Jason Fenty, Brian Stepter, Douglas            No. 2:20-cv-01192-SPL-JZB
      Crough, Edward Reason, Jesus Tequida,
10    Ramon Avenenti, Anthony Scroggins,             JOINT REPORT ON SETTLEMENT
      Dale Perez, and Tamara Ochoa on behalf         TALKS
11    of themselves and those similarly
12    situated,
                      Plaintiffs-Petitioners,
13

14    Puente Human Rights Movement,
15
                           Plaintiff,
16
      v.
17    Sheriff Paul Penzone, in his official
      capacity, and Maricopa County, a
18    municipal entity,
19                         Defendants.
20

21

22

23

24

25

26
27

28


     CORE/3502877.0004/160068983.1
     Case 2:20-cv-01192-SPL-JZB Document 102 Filed 06/15/21 Page 2 of 5




 1 Ethan J. Sanders (MO 71151)*             Shari Ross Lahlou (DC 476630) *
   STINSON LLP                              DECHERT LLP
 2 1201 Walnut Street, Suite 2900           1900 K Street, N.W.
   Kansas City, MO 64106                    Washington, DC 20006 - 1110
 3 Telephone: (816) 691-2628                Telephone: (202) 261-3300
   ethan.sanders@stinson.com                Shari.lahlou@dechert.com
 4
     Brian Raphel (NY 5592308)              Benjamin M. Sadun (CA 287533) *
 5 Pat Andriola (NY 5406327) *              Allison Ozurovich (CA 312797) *
     Timothy Ly (NY 5478540) *              DECHERT LLP
 6 DECHERT LLP                              633 West 5th Street, Suite 4900
     Three Bryant Park                      Los Angeles, CA 90071
 7 1095 Avenue of the Americas              Telephone: (213) 808-5700
     New York, NY 10036                     benjamin.sadun@dechert.com
 8 Telephone: (212) 698-3500                allie.ozurovich@dechert.com
     brian.raphel@dechert.com
 9 pat.andriola@dechert.com
     timonty.ly@dechert.com
10
     Jared G. Keenan (AZ 027068)            Corene T. Kendrick (CA 226642) *
11 Casey Arellano (AZ 031242)               AMERICAN CIVIL LIBERTIES
     ACLU FOUNDATION OF ARIZONA             UNION FOUNDATION
12 P.O. Box 17148                           39 Drumm Street
     Phoenix, AZ 85011                      San Francisco, CA 94111
13 Telephone: (602) 650-1854                Telephone: (202) 393-4930
     jkeenan@acluaz.org                     ckendrick@aclu.org
14 casey.arellano@acluaz.org

15 Olga Akselrod (NY 4132825) *             Somil Trivedi (NY 4834495) *
     Leah Watson (DC 1010886) *             AMERICAN CIVIL LIBERTIES
16   AMERICAN CIVIL LIBERTIES               UNION FOUNDATION
     UNION FOUNDATION                       915 15th Street, N.W.
17   125 Broad Street, 18th Floor           Washington, D.C. 20005
     New York, NY 10014                     Telephone (202) 715-0802
18   Telephone: (212) 549-2569              strivedi@aclu.org
     oakselrod@aclu.org
19   lwatson@aclu.org
20
     * Admitted Pro Hac Vice
21

22

23

24

25

26
27

28


     CORE/3502877.0004/160068983.1
     Case 2:20-cv-01192-SPL-JZB Document 102 Filed 06/15/21 Page 3 of 5




 1            Pursuant to the Court’s Orders (Doc. 73 at 5; Doc. 86), the parties hereby submit
 2 their Joint Report on Settlement Talks.

 3            Plaintiffs’ Position
 4            The parties engaged in good-faith settlement talks on January 25, 2021, and May
 5 18, 2021. Since those meetings, the parties were unable to reach settlement on the issues

 6 in this case. Plaintiffs are agreeable to referral by the Court to the magistrate judges’

 7 mediation program, but do not agree to any preemptive waivers of their rights or a stay

 8 of the discovery schedule, as a precondition to engaging in the mediation process.

 9            Defendants’ Position
10            On May 18, 2021, the parties engaged in good-faith settlement discussions via
11 video conference. Since that time, the parties have exchanged correspondence regarding

12 potential settlement. The parties were unable to reach a resolution. Due to the parties’

13 inability to reach preliminary agreements related to the recovery of Plaintiffs’ counsels’

14 fees and structure of any settlement agreement, Defendants do not believe assistance from

15 the Court is likely to be beneficial. Defendants have not proposed or requested a stay as

16 a precondition to engaging in the mediation process.

17            RESPECTFULLY SUBMITTED this 15th day of June, 2021.
18
19    STRUCK LOVE BOJANOWSKI                        AMERICAN CIVIL LIBERTIES
      & ACEDO, PLC                                  UNION FOUNDATION
20
      /s/ Ashlee B. Hesman (with
21    permission)                             By:   /s/ Corene T. Kendrick
      Ashlee B. Hesman                              Corene T. Kendrick
22                                                  39 Drumm Street
      Daniel P. Struck                              San Francisco, CA 94111
23    Rachel Love
      Nicholas D. Acedo                             Attorneys for Plaintiffs-Petitioners Jason
24    Ashlee B. Hesman                              Fenty, et al., and Puente Human Rights
      Kevin L. Nguyen                               Movement
25    3100 West Ray Road, Suite 300
      Chandler, Arizona 85226
26
      Attorneys for Defendants-
27    Respondents Sheriff Paul Penzone
      and Maricopa County
28


     CORE/3502877.0004/160068983.1
     Case 2:20-cv-01192-SPL-JZB Document 102 Filed 06/15/21 Page 4 of 5



                                            Larry J. Wulkan
 1                                          STINSON LLP
                                            1850 North Central Ave., Suite 2100
 2                                          Phoenix, Arizona 85004-4584
 3                                          Ethan J. Sanders
                                            STINSON LLP
 4                                          1201 Walnut Street, Suite 2900
                                            Kansas City, MO 64106
 5
                                            Shari Ross Lahlou
 6                                          DECHERT LLP
                                            1900 K Street, N.W.
 7                                          Washington, DC 20006 – 1110
 8                                          Brian Raphael
                                            Pat Andriola
 9                                          Timothy Ly
                                            DECHERT LLP
10                                          3 Bryant Park, 1095 Ave. of the Americas
                                            New York, NY 10036
11
                                            Benjamin M. Sadun
12                                          Allison Ozurovich
                                            DECHERT LLP
13                                          633 West 5th Street, Suite 4900
                                            Los Angeles, CA 90071
14
                                            Jared G. Keenan
15                                          Casey Arellano
                                            Victoria Lopez
16                                          ACLU FOUNDATION OF ARIZONA
                                            P.O. Box 17148
17                                          Phoenix, AZ 85011
18                                          Olga Akselrod
                                            Leah Watson
19                                          AMERICAN CIVIL LIBERTIES
                                            UNION FOUNDATION
20                                          125 Broad Street, 18th Floor
                                            New York, NY 10014
21
                                            Somil Trivedi
22                                          AMERICAN CIVIL LIBERTIES
                                            UNION FOUNDATION
23                                          915 15th Street
                                            Washington, D.C. 20005
24

25

26
27

28


     CORE/3502877.0004/160068983.1
     Case 2:20-cv-01192-SPL-JZB Document 102 Filed 06/15/21 Page 5 of 5




 1                                   CERTIFICATE OF SERVICE
 2            I hereby certify that on June 15, 2021, I caused the foregoing document to be filed
 3 electronically with the Clerk of the Court through ECF, and served the counsel of record

 4 via the Court’s CM/ECF System.

 5
                                                        /s/    C. Kendrick
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28


     CORE/3502877.0004/160068983.1
